Citation Nr: 0100191	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran, who had active service from June 1941 to July 
1945, died in November 1998.  The appellant is the veteran's 
widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied 
entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.  That 
rating decision also denied service connection for the cause 
of the veteran's death, but the appellant did not appeal that 
denial.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appellant's claim has been 
obtained by the RO.

2.  The veteran was service-connected for a left eye 
disability, but he was not service-connected for a right eye 
disability.

3.  In June 1988, the veteran's right eye uncorrected visual 
acuity was finger counting at six feet; the right fundus 
appeared to be normal on examination.  

4.  In June 1989, the veteran's right eye uncorrected visual 
acuity was hand motion only at one foot; the right fundus 
appeared to be normal on examination.

5.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that he was so rated for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.

6.  The appellant did not specifically allege clear and 
unmistakable error (CUE) in a prior final VA determination.


CONCLUSION OF LAW

The criteria for a grant of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.22, 3.383, 3.400, 4.79, 4.80, 20.1106 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record shows that the veteran was discharged 
from active military duty in July 1945.  He was granted 
service connection for chorioretinitis of the left eye; a 30 
percent evaluation was assigned, effective in July 1945.  In 
August 1989, the RO assigned a 100 percent rating under 
38 C.F.R. § 3.383, effective June 22, 1989.  The veteran did 
not appeal the assignment of that effective date.  The 
veteran died of respiratory failure due to chronic 
obstructive pulmonary disease (COPD) in November 1998.

Pursuant to the provisions of 38 C.F.R. § 3.22, benefits 
authorized by 38 U.S.C.A. § 1318 shall be paid to a deceased 
veteran's surviving spouse (see 38 C.F.R. § 3.54(c)(2)) or 
children in the same manner as if the veteran's death is 
service connected when the following conditions are met:

(1) The veteran's death was not caused by his or her own 
willful misconduct; and

(2) The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error (CUE)) was not in receipt of but 
would have been entitled to receive compensation at the time 
of death for a service-connected disablement that either: (i) 
Was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or (ii) Was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a survivor of a 
deceased veteran is eligible for DIC under 38 U.S.C.A. 
§ 1318(b)(1) if (1) the veteran was in actual receipt of a 
100% disability rating for the statutory period of time; (2) 
the veteran would have been in receipt of a 100% disability 
rating for such time but for CUE in a final rating or Board 
decision; or (3) if under specific and limited exceptions, 
the veteran was "hypothetically" entitled to a 100% 
disability rating for the required period of time.  Marso v. 
West, 13 Vet. App. 260 (1999).

The Board notes that the appellant's claim for DIC benefits 
under 38 U.S.C.A. § 1318 was received in January 1999.  
38 C.F.R. § 20.1106 requires by negative implication that 
rating decisions during the veteran's lifetime must be taken 
into consideration when adjudicating a claim for 38 U.S.C.A. 
§ 1318(b) DIC benefits.  See Carpenter v. Gober, 11 Vet. App. 
140 (1998) (application of 38 C.F.R. § 19.196 (1991) to 
"entitled to receive" claims filed prior to the March 1992 
effective date of section 20.1106).  Therefore, where a prior 
final VA determination denied a veteran a total disability 
rating, so that the veteran had not been rated totally 
disabled for 10 continuous years prior to his or her death, a 
survivor under 38 U.S.C.A. § 1318(b) must demonstrate CUE in 
the prior VA determination in order to establish eligibility 
under 38 U.S.C.A. § 1318(b)(1).  See Marso v. West, 13 Vet. 
App. 260 (1999).  

The Board notes that the statutory interpretation of the 
regulation explained in the Marso decision is precedent and 
is applicable on the date of issue.  See Tobler v. Derwinski, 
2 Vet. App. 8 (1991).  It is important to note that when the 
law controlling an issue changes after a claim has been filed 
or re-opened but before the administrative or judicial review 
process has been concluded, as in this case, a question 
arises as to which law now governs.  In this regard, the 
Court determined that a liberalizing change in regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); DeSousa v. Gober, 10 Vet. 
App. 461 (1997).  In this instance, the application of 
38 C.F.R. §§ 3.22(a) and 20.1106 are the same before and 
after the Court's opinion in Marso.

According to the Court, consideration of whether the veteran 
was "hypothetically" entitled to a 100% disability rating for 
the required period of time can only be made for claims where 
38 C.F.R. § 19.196 applies, i.e., for those "entitled to 
receive" claims received prior to the March 1992 effective 
date of 38 C.F.R. § 20.1106, or where a veteran had never 
filed a claim for VA benefits, and therefore no final VA 
decision regarding the veteran's level of disability was 
made.  See Marso, supra (citing to Carpenter v. West, 11 Vet. 
App. 140 (1998) and Wingo v. West, 11 Vet. App. 307 (1998)).

Because the appellant filed her claim after the March 1992 
effective date for 38 C.F.R. § 20.1106, and the record shows 
that there are final VA decisions regarding the level of the 
veteran's visual disability, the Board concludes that the 
analysis of whether the veteran was "hypothetically" entitled 
to a total or 100 percent disability rating for the required 
period of time is not for application as the limited 
exceptions provided in Carpenter and Wingo are not present in 
this particular case.  See Marso, supra.

Even ignoring the application of 38 C.F.R. § 20.1106, the 
veteran did not demonstrate a level of visual disability 
equal to a 100 percent rating for 10 years prior to his 
death.  Review of the evidence of record reveals that the 
veteran was service-connected for a left eye disability, but 
he was not service-connected for a right eye disability.  In 
June 1988, the veteran underwent a VA eye examination.  His 
right eye uncorrected visual acuity was finger counting at 
six feet; the right fundus appeared to be normal on 
examination.  The veteran testified at his May 1989 personal 
hearing held at the RO that, during the June 1988 VA eye 
examination, he was able to see three fingers.  See Hearing 
Transcript p. 2.  He further testified that he was able to 
see the hearing officer sitting there, but he could not see 
his facial features.  See Hearing Transcript p. 6.

The veteran subsequently underwent another VA eye examination 
in June 1989.  At that time, the veteran's right eye 
uncorrected visual acuity was hand motion only at one foot; 
the right fundus appeared to be normal on examination.

In the absence of enucleation or serious cosmetic defect, the 
maximum rating where loss of vision in one eye only is 
service connected and the veteran is not blind in the other 
eye is 30 percent.  38 C.F.R. §§ 4.80, 4.84a, Code 6070.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye, 
unless there is an enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80.  

The rating scheme is in some respects a rather mechanical one 
regarding visual acuity, similar to that relied on in 
evaluating hearing loss.  Given the status of the veteran's 
vision in June 1988, a higher rating than 30 percent would 
have required greater impairment of visual acuity than was 
demonstrated during the June 1988 VA eye examination.  A 100 
percent evaluation required a demonstration of an inability 
to recognize test letters at one foot, or an inability to 
perceive objects, hand movements or counting fingers at three 
feet.  38 C.F.R. § 4.79.  This level of disability was not 
demonstrated in the evidence of record until the June 1989 VA 
eye examination.

In this case, there is no contention that the veteran was 100 
percent disabled from the date of his discharge from service 
and the veteran's 100 percent disability evaluation was not 
in effect for a period of five years from the date of the 
veteran's discharge or other release from active duty.  Nor 
does the appellant argue that any disability other than the 
veteran's visual disability warranted a 100 percent 
evaluation at any time during the veteran's lifetime.  The 
veteran was in actual receipt of total compensation benefits 
(a 100 percent rating for his service-connected visual 
disability) effective from June 1989 until his death in 
November 1998, a period of less than 10 years.

Thus, the veteran's visual disability was not rated as 
totally disabling for a period of 5 years following his 
discharge from service nor for a continuous period of 10 or 
more years immediately preceding his death.  Therefore, 
entitlement cannot be granted because the veteran was not 
rated as totally disabled for the statutory period of time.  
See Marso, supra.

The Court has held that a claimant must raise with 
specificity issues of CUE under 38 U.S.C.A. § 1318(b).  See 
Marso, supra.  The standard with respect to raising a claim 
for CUE is that it must be "the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40 (1993).  
CUE requires more than a disagreement on how the facts are 
weighed or evaluated; the appellant must show that the 
correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).

In order for a valid CUE claim to be raised, the appellant 
must allege with some specificity what the alleged error is, 
and, unless it is patently clear and unmistakable, the 
appellant must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see Eddy v. Brown, 
9 Vet. App. 52; 57 (1996).

The appellant has not alleged that there was CUE in any 
previous final rating decisions pertaining to the veteran.  
She has not alleged with any specificity that an error of law 
or fact was made in a final rating decision.  The Board finds 
that the appellant has not alleged the kind of error that 
could be considered clear and unmistakable error.  In fact, 
the record shows no indication that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised the issue of CUE 
in a final rating decision, the Board concludes that no 
further action or consideration is warranted as to this 
particular portion of the 38 U.S.C.A. § 1318 analysis.

Consequently, the Board finds that the evidence demonstrates 
that the appellant claim for dependency and indemnity 
compensation fails to meet the requirements of 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22.  The Board is bound by the laws 
enacted, and by VA regulations.  38 U.S.C.A. § 7104.  The 
Board is sympathetic to the appellant's plight, but it 
appears that there is no provision to allow a grant of the 
benefit sought on appeal because the statutory and regulatory 
requirements are shown not to have been met.  The appellant's 
claim is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the appeal to the Board is terminated).



ORDER

The claim for dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

